DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the outer surface is treated, after formation of the diamond body by high-pressure/high-temperature process, to have an increased level of surface compressive stress relative to the outer surface of the diamond body before being treated” is not supported in the specification.  The specification does not disclose the outer surface is treated to have an increased level of surface compressive stress relative to the outer surface of the diamond body before being treated.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the working surface is treated after formation of the intercrystalline-bonded diamond body to provide an increased level of surface compressive stress at the working surface as compared to a surface compressive stress of the intercrystalline diamond body after formation and before being treated” is not supported in the specification. The specification does not disclose an increased level of surface compressive stress at the working surface as compared to a surface compressive stress of the intercrystalline diamond body after formation and before being treated.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “treating an external surface of the intercrystalline-bonded diamond to increase a surface compressive stress on the external surface relative to a level of surface compressive stress before the step of treating” is not supported in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Fang et al. PG Pub. 2015/0060151 (Fang).
Regarding claim 1, Fang discloses a cutting element (10) comprising a diamond body, the diamond body (14) having an outer surface that includes a working surface (16) of the cutting element, wherein the outer surface is treated, after formation of the diamond body by high-pressure/high-temperature process, to have an increased level of surface compressive stress relative to the outer surface of the diamond body before being treated (Par. [0046-0047]). (Par. [0045-0047]; Figs. 1-2). Fang teaches forming the diamond body by high-pressure/high-temperature process. (Par. [0045]). Fang also teaches increased level of surface compressive stress by allowing the temperature to decrease rapidly by heater shutoff or shut down. (Par. [0046]). As well as, treating the outer surface by subjecting the cutting element to multiple impact forces. (Par. [0047]). Examiner contends rapidly reducing the temperature or subjecting the cutting element to multiple impact forces increase the level of surface compressive stress.
Regarding claim 2, Fang discloses the diamond body comprises a carbonate catalyst material. (Par. [0029 & 0039]).
Regarding claim 3, Fang discloses the carbonate catalyst material is present in interstitial regions of the diamond body. (Par. [0028]).
Regarding claim 4, Fang discloses the carbonate catalyst is selected from the group consisting of alkaline earth carbonates. (Par. [0029]).
Regarding claim 5, Fang discloses the carbonate catalyst is selected from the group consisting of magnesium carbonate, calcium carbonate, and combinations thereof. (Par. [0029])
Regarding claims 6 and 11, Fang discloses the surface compressive stress after being treated is greater than about 500 MPa. (Par. [0039, 0047 & 0049]). The desired high level diamond surface compressive stress of greater than about 900 MPa is achieved by in-press quenching or subjecting the cutting element to multiple impact forces.
Regarding claim 7, Fang discloses the surface compressive stress after being treated is from about 500 to 1,100 MPa. (Par. [0039]). 
Regarding claim 8, Fang discloses a substrate (12) attached with the diamond body (14). (Figs. 1-2).
Regarding claim 9, Fang discloses a bit (40, 50) for drilling subterranean formations comprising a body (44, 52) and at least one of the cutting elements as recited in claim 1 operatively attached thereto. (Par. [0014-0015]; Figs. 4-5).
Regarding claim 10, Fang discloses a cutting element (10) comprising an intercrystalline-bonded diamond body (14) formed by high-pressure/high-temperature process in the presence of a catalyst material comprising an alkaline earth carbonate (Par. [0028-0029]), wherein the intercrystalline diamond body (14) comprises an outer surface that includes a working surface (16) of the cutting element, wherein the working surface is treated after formation of the intercrystalline-bonded diamond body to provide an increased level of surface compressive stress at the working surface as compared to a surface compressive stress of the intercrystalline diamond body after formation and before being treated (Par. [0046-0047]). (Par. [0045-0047]; Figs. 1-2). Fang teaches forming the diamond body by high-pressure/high-temperature process. (Par. [0045]). Fang also teaches increased level of surface compressive stress by allowing the temperature to decrease rapidly by heater shutoff or shut down. (Par. [0046]). As well as, treating the outer surface by subjecting the cutting element to multiple impact forces. (Par. [0047]). 
Regarding claim 12, Fang discloses the carbonate catalyst is selected from the group consisting of magnesium carbonate, calcium carbonate, and combinations thereof, (Par. [0029]) and wherein the carbonate catalyst is disposed in interstitial regions of the intercrystalline-bonded diamond body (Par. [0028]).
Regarding claim 13, Fang discloses comprising a substrate (12) attached to the intercrystalline-bonded diamond body. (Figs. 1-2).
Regarding claim 14, Fang discloses a method of making a cutting element (10) comprising intercrystalline-bonded diamond (14) comprising: subjecting an assembly of diamond grains to a high-pressure/high-temperature condition in the presence of a catalyst material to form intercrystalline-bonded diamond (Par. [0028-0029]); and treating an external surface of the intercrystalline-bonded diamond to increase a surface compressive stress on the external surface relative to a level of surface compressive stress before the step of treating (Par. [0046-0047]). (Par. [0045-0047]; Figs. 1-2). Fang teaches forming the diamond body by high-pressure/high-temperature process. (Par. [0045]). Fang also teaches increased level of surface compressive stress by allowing the temperature to decrease rapidly by heater shutoff or shut down. (Par. [0046]). As well as, treating the outer surface by subjecting the cutting element to multiple impact forces. (Par. [0047]). Examiner contends rapidly reducing the temperature or subjecting the cutting element to multiple impact forces increase the level of surface compressive stress.
Regarding claim 15, Fang discloses after the step of treating, the surface compressive stress is greater than about 500 MPa. (Par. [0039, 0047 & 0049]). The desired high level 
Regarding claim 16, Fang discloses after the step of treating, the surface compressive stress is less than about 1,100 MPa. (Par. [0039]).
Regarding claim 17, Fang discloses before the step of treating, attaching a substrate (12) to the intercrystalline-bonded diamond. (Par. [0021 & 0025]; Fig. 2).
Regarding claim 18, Fang discloses during the step of treating, the catalyst material is an alkaline earth carbonate. (Par. [0029]).
Regarding claim 19, Fang discloses during the step of treating, the catalyst material is selected from the group consisting of magnesium carbonate, calcium carbonate, and combinations thereof. (Par. [0029])
Regarding claim 20, Fang discloses during the step of treating, the external surface is subjected to multiple impacts with hard particles or the intercrystalline-bonded diamond body is quenched. (Par. [0046]).
Regarding claim 21, Fang discloses the treatment comprises subjecting the working surface to multiple impact forces or the treatment comprises quenching the diamond body. (Par. [0046-0047]).
Regarding claim 22, Fang discloses the treatment comprises subjecting the working surface to multiple impact forces or the treatment comprises quenching the intercrystalline-bonded diamond body. (Par. [0046-0047]).
Response to Arguments
Applicant’s arguments, see remarks, filed November 3, 2020, with respect to the rejection(s) of claims 1, 10 and 14 under 112(a) have been fully considered and are persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676